UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2247


SEARS, ROEBUCK & CO.,

                Third Party Plaintiff - Appellant,

          v.

NAUTILUS, INC.,

                Third Party Defendant - Appellee,


DAVID A. NEWMAN; CASSANDRA HALL NEWMAN,

                Plaintiffs.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William Connelly, Magistrate Judge.
(1:12-cv-03328-WGC)


Submitted:   June 30, 2015                  Decided:   July 22, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph L. Beavers, Alexander P. Creticos, MILES & STOCKBRIDGE, PC,
Baltimore, Maryland, for Appellant. Ward B. Coe, III, James D.
Bragdon, GALLAGHER EVELIUS & JONES LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Third Party Plaintiff Sears, Roebuck & Co. (Sears), appeals

from the magistrate judge’s order * granting summary judgment to

Third Party Defendant Nautilus, Inc. (Nautilus), and denying its

motion for summary judgment in its third party action for breach

of contract.        We affirm.

       This court reviews de novo a district court’s grant or denial

of motions for summary judgment,             Woollard v. Gallagher, 712 F.3d
865, 873 (4th Cir. 2013); Henson v. Liggett Grp., Inc., 61 F.3d
270,       274   (4th   Cir.   1995).   A    grant   of   summary   judgment   is

appropriate “only if the record shows ‘that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’”          Woollard, 712 F.3d at 873 (quoting

Fed. R. Civ. P. 56(a)).           The relevant inquiry on summary judgment

is “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.”                Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986). Additionally, this court

may affirm on any ground presented in the record, even if it was

not the basis on which the district court relied in awarding




       *
       The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c)(1) (2012).

                                         2
summary judgment.      Bryant v. Bell Atl. Md., Inc., 288 F.3d 124,

132 (4th Cir. 2002).

      We conclude after review of the record and the parties’ briefs

that the magistrate judge did not reversibly err in granting

summary judgment to Nautilus on counts II and III of Sears’

complaint and denying summary judgment to Sears on these counts.

Judgment as a matter of law was properly granted to Nautilus on

these counts alleging failure to procure insurance and failure to

insure.    This is so because the agreement between Sears and

Nautilus does not require insurance coverage for the negligence

claims brought against Sears alone by plaintiffs David Newman and

Cassandra Hall Newman.        See Buenz v. Frontline Transp. Co., 882
N.E.2d 525, 529 (Ill. 2008); Westinghouse Elec. Elevator Co. v. La

Salle Monroe Bldg. Corp., 70 N.E.2d 604, 606-07 (Ill. 1947); Tanns

v. Ben A. Borenstein & Co., 688 N.E.2d 667, 670 (Ill. App. Ct.

1997); Svenson v. Miller Builders, Inc., 392 N.E.2d 628, 638 (Ill.

App. Ct. 1979); see also Nielsen v. United Servs. Auto. Ass’n,

612 N.E.2d 526, 529 (Ill. App. Ct. 1993) (listing elements of a

breach of contract action).          We reject as without merit Sears’

arguments that Illinois law requires a contrary reading of the

agreement’s insurance provision.

      Accordingly,     we   affirm   the   magistrate      judge’s   judgment.

We   dispense   with   oral   argument     because   the    facts    and   legal



                                      3
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4